Citation Nr: 1440007	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2007 with service in Southwest Asia.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic claims file.  

In January 2014, the Board remanded the Veteran's claims of entitlement to service connection for bilateral hip and bilateral shoulder disabilities for additional development.  In a July 2014 rating decision, the AMC granted service connection for left and right shoulder disabilities and a left hip disability.  As the full benefit sought on appeal has been granted with respect to those claims, they are no longer before the Board for appellate consideration.  The claim for service connection for a right hip disability has since been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a current right hip disability.  




CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  

By way of a June 2009 letter, VA notified the Veteran of the information and evidence necessary to substantiate his claim prior to the RO's initial adjudication of the claim in December 2009.  Accordingly, the Board finds that VA satisfied its duty to notify.  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment and personnel records (STRs and SPRs) and pertinent VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in July 2009 and May 2014.  The VA examinations afforded the Veteran to determine the nature and etiology of the claimed disability, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed right hip disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted, this case was previously remanded for additional development in January 2014.  In accordance with the January 2014 remand directives, the AMC contacted the Veteran in March 2014 and requested that he identify any relevant treatment received for the claimed disability.  In March 2014, the AMC obtained the Veteran's pertinent ongoing VA treatment records from the Fayetteville VAMC dating since October 2009.  In May 2014, the Veteran was afforded an additional VA examination to determine the nature and etiology of his claimed right hip disability.  The AMC readjudicated the claim for service connection for a right hip disability in the July 2014 supplemental statement of the case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board also observes that the Veteran was afforded a Videoconference hearing in July 2013 before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not been diagnosed with a chronic right hip disability such as arthritis that is explicitly listed under 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995). 

Finally, while the Veteran has not explicitly contended that his claimed right hip disability may be a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region, his DD Form 214 shows that he served on active duty in Iraq from March 26, 2004 to March 6, 2005.  Thus, the Board will address an undiagnosed illness as a potential theory of entitlement to service connection for the Veteran's claimed right hip disability.

With regard a disability claimed to be a manifestation of an undiagnosed illness resulting from service in the Persian Gulf Region, in order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2013).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

Factual Background 

The Veteran essentially contends that he has a right hip disability related to injury or events during military service.  During the July 2013 hearing, he testified that he began experiencing a bilateral hip condition following a hard parachute landing, manifested by some pain and mainly stiffness of his bilateral hips on sitting for prolonged periods and during or after running ever since.  He claims to have experienced symptoms of his claimed right hip condition continuously since discharge.

The Veteran's service records show that he was awarded a combat action badge in April 2004.  They also show a military occupational specialty of military police with significant engagement in airborne operations, including multiple parachute jumps.  They also show that the Veteran had service in Southwest Asia from March 2004 to March 2005.  

The Veteran's service treatment records show that on July 26, 2005, he sought treatment for right hip pain after a hard landing during a parachute jump.  Physical examination showed full range of motion with guarding of the intervertebral muscles and pelvis.  He was sent to quarters for 24 hours and then placed on modified duty until July 29, 2005.  He was to use crutches as needed and Percocet was prescribed as needed for pain.  Complaints of bilateral hip pain were again noted on July 29, 2005; however, a right hip disability was not diagnosed.  

On August 1, 2005, the Veteran reported a three day history of pain in his lumbar spine and bilateral hips.  Examination of the Veteran's bilateral hips demonstrated full range of motion with pain on flexion and abduction; however, there was no tenderness to palpation.  His gait, stance, and lower extremities were normal. Diagnostic assessment was low back pain and thoracic strain.  It was recommended that the Veteran be evaluated for osteoporosis due to an incidental finding of bony demineralization of the thoracic spine and family history of osteoporosis.  

On November 7, 2005, the Veteran sought treatment for injury sustained during a parachute jump during which he landed on his coccyx.  He complained of pain in his tail bone and neck.  Physical examination showed complaint of pain over the right sacroiliac joint.  X-ray of the pelvis, coccyx, and lumbar spine were each reported as normal.  Diagnostic impression was neck and back strain.

On January 27, 2006, it was noted that a bilateral hip contusion due to an airborne injury (landing) in November 2005 had greatly improved.  Plain films and bone scan were reported as normal; however, physical profile needed renewal.  Bilateral hip pain was reportedly controlled by rest, medication, and change of position.  There were no neurological symptoms, to include of the lower extremities.  Diagnostic assessment was resolving bilateral hip contusion with intact skin surfaces.  A temporary physical profile was issued until February 10, 2006. 

An August 2007 physical therapy note shows a history of chronic sprain/strain associated with muscle and back pain for one month.  The Veteran complained of generalized low back pain at rest, with activity, and on prolonged sitting.  Physical examination showed tenderness to palpation of the paraspinal muscles at T7-10 and L2-5 and tight hamstrings bilaterally at 45 degrees.  Diagnostic assessment was right sacroiliac joint dysfunction.   

On separation examination on July 2, 2009, the Veteran reported a history of bursitis in his hip (side unspecified), recurrent back pain, and need for use of a corrective device such as a supports, braces, or orthotics.  He reported receipt of physical therapy and chiropractic treatment for hip, low back, and neck pain.  He reported medical issues with left hip pain and headaches by history.  Clinical evaluation showed that the Veteran's lower extremities were reported as abnormal due to tenderness of his hip.  Summary of defects and diagnoses included left hip pain, headaches, and hearing loss by history.   

In July 2009, the Veteran was afforded a pre discharge VA QTC examination to determine the nature and etiology of his claimed right hip disability.  The examiner noted the Veteran's reported history that he had been diagnosed with bursitis of his bilateral hips in November 2005 resulting from hard parachute landings in November 2005 and July 2007.  The Veteran's reported hip symptoms at that time included stiffness, swelling, pain, lack of endurance, fatigability, deformity and tenderness.  Pain was induced by physical activity and alleviated by moving around.  Treatment had included physical therapy from a chiropractor.  The Veteran did not relate any functional impairment to the condition.  In that regard, he could independently do all activities of daily living, to include brush his teeth, cook, walk, shower, climb stairs, shop, vacuum, dress himself, garden, drive, take out the trash, and push a lawnmower.  Occupationally, he continued served as a military police as he had done since January 2003.  His recreations included baseball, softball, and basketball.  His past medical history was significant for brief hospital visits for acute problems such as jump injuries.  He did not wear an assistive device or take any medications for hip complaints.  The Veteran stated that in general, he could sustain heavy physical activities without immediate distress.  

Physical examination during VA QTC examination in July 2009 showed no signs of malaise.  His build was sturdy and there was no evidence of disfigurement.  The lower extremities showed no gross abnormality in form or function.  Full range of motion and strength were maintained in the bilateral knee joints.  There was normal strength and the range of motion of the right hip, which was recorded as flexion from 0 to 125 degrees; extension from 0 to 30 degrees; adduction from 0 to 25 degrees; abduction from 0 to 45 degrees; external rotation from 0 to 60 degrees; and internal rotation from 0 to 40 degrees.  There was no change in range of motion after repetitive use due pain, weakness, lack of endurance, fatigue or incoordination.  There was no detectable alteration in form or function of the right hip.  There were no signs of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  Examination of the feet did not reveal any sign of abnormal weight bearing.  Posture and gait were normal an assistive device was not used or worn.  Neurological examination showed normal coordination.  Motor strength was 5/5 in all muscle groups.  There is no sign of fasciculation, rigidity or spasticity.  Romberg and Babinski signs were negative bilaterally.  There was no sign of nystagmus.  X-ray examination of the Veteran's right hip was read as negative.  As to the claimed right hip condition, the examiner stated that there was no current pathology identified on physical examination to render a diagnosis.  

Post-service VA treatment records show complaints of orthopedic and joint pain in the low back, neck, shoulders, left hip, and knees; however, they are absent any complaints of pain or other symptoms pertaining to the right hip.  

In his February 2010 Notice of Disagreement, the Veteran contended that the July 2009 VA QTC examination was inadequate for the purpose of deciding his claim because the examiner failed to identify painful motion of his hips and address his chronic issues with his hips.  He stated that his bilateral hip condition was mild in nature but still a chronic condition for which service connection is warranted.

In accordance with the Veteran's request and the January 2014 remand, in May 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right hip disability.  The claims file (electronic and VA records) was reviewed in conjunction with the examination.  The examiner stated that right hip diagnosis was right hip contusion diagnosed during military service, which had resolved.  She also noted that the Veteran had been diagnosed with nonallopathic pelvic and sacral lesions in 2009.  The examiner documented the Veteran's reported history that he injured his hips during a parachute jump in 2005 or 2006 when he landed on his canteen cup on his left side.  A previous experience when he hit his tail bone was also noted.  The Veteran stated, "bottom line, I can walk, sit down, stand up, [but] if I get in a car and sit for a long period of time, it aches and if I sit for about 2 hours I have to get up and stretch.  I am stiff and achy."  The Veteran endorsed a history of flare-ups when sitting, walking, and standing for extended periods of time that impacted the function of the hip and/or thigh.  

Physical examination in May 2014 showed right hip range of motion was flexion from 0 to 120 degrees; extension from 0 to greater than 5 degrees; external rotation from 0 to 45 degrees; internal rotation from 0 to 40 degrees; adduction not limited such that the Veteran could not cross his legs; and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  There was no objective evidence of pain on right hip range of motion.  The Veteran was able to perform right hip repetitive-use testing with three repetitions.  There was no additional limitation in right hip and thigh range of motion following repetitive-use testing.  There was no functional loss and/or functional impairment for the right lower extremity after repetitive use.  There was no tenderness to palpation of the right hip.  Muscle strength of the right hip was normal (5/5) on flexion, abduction and extension.  The Veteran did not use any assistive device as a normal mode of locomotion.  X-ray imaging of the hips had been performed and the results did not document findings of degenerative or traumatic arthritis.  October 2012 x-rays of the pelvis was read as being within normal limits.  

The May 2014 VA examiner acknowledged that the Veteran had a right hip contusion during service; however, she opined that it had resolved.  She reasoned that the Veteran had not been evaluated, diagnosed, or treated for a right hip condition during the remainder of his military service, in the years proximal to the end of his military service, nor did he have a current diagnosis or finding of a right hip condition.  She stated that the Veteran did not have a right hip disability during service, at the time his claim for service connection for a right hip disability was received, or at any time during the pendency of the claim.  She reasoned that a review of the Veteran's electronic claims file and VA treatment records did not reflect that he exhibited a right hip disorder during the pendency of this appeal.  In addition, physical examination of the Veteran's right hip was within normal limits.  She stated that no pathological findings or diagnosis had been found and a medical opinion therefore was not warranted.  

As to the in-service diagnoses of nonallopathic pelvic and sacral lesions, the May 2014 VA examiner explained that such term is used by chiropractors to suggest that there might be a problem with the spine or an unidentified problem.  She stated that the term "lesion" refers to an injury or bruise.  She stated that the term has not been used since 2012 and this termed diagnosis is not used by the predominance of medical providers because it is vague and not definitive.  In this case, she stated that the Veteran did have some noted pain in the pelvic and sacral regions, which he referred to and clarified as his bilateral hip pain that he is claiming.  

As to whether the Veteran's right hip complaints may be manifestations of an undiagnosed illness, the examiner stated that there is not a relation between the Veteran's reported right hip complaints and Gulf War Syndrome.  She reasoned that there are generally four conditions commonly associated with Gulf War Illness (irritable bowel syndrome, skin conditions, chronic fatigue syndrome, and fibromyalgia), which the Veteran does not have.  Thus, she opined that it is less likely as not that the Veteran's claimed right hip condition is related to Gulf War Syndrome.  She stated that his disability pattern is not: an undiagnosed illness; a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or; a diagnosable chronic multisymptom illness with a partially explained etiology.  


Analysis

On review, the Board finds that service connection for a right hip disability is not warranted under any theory of entitlement. 

As noted in the January 2014 remand, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the evidence of record is negative for any findings or diagnoses of a right hip disability since the Veteran's claim for service connection for such was received in June 2009.  

In that regard, a review of the record shows that the Veteran sustained in-service injuries to his right hip during hard parachute landings.  The Board also acknowledges that the Veteran's service records document an extensive history of parachute jumps.  His service treatment records also document complaints of bilateral and/or right hip pain in July, August, and November 2005; January 2006 at which time he was diagnosed with a resolving bilateral hip contusion; and in August 2007 when he was diagnosed with right sacroiliac joint dysfunction.  There are no complaints, findings, or diagnoses pertaining to the right him since August 2007.  Service treatment records showing diagnoses of nonallopathic sacral lesions in May 2009; trochanteric bursitis and nonallopathic lesions of the pelvis in June 2009; and trochanteric bursitis in July 2009, all document complaints of left hip pain, but are negative for findings, complaints and diagnoses pertaining to the right hip.

It is undisputed that the Veteran sustained injury to his right hip during service.  Notwithstanding the foregoing, however, in order to be granted service connection for that injury, there must be proof of a present right hip disorder arising from that injury.  The record for the pendency of the appeal contains no notation indicating treatment or diagnosis for any right hip disorder.  During the pre-discharge VA QTC examination in July 2009, a VA examiner noted reviewing the Veteran's reported history of his claimed right hip disability, interviewing the Veteran, and performing a thorough examination, to include taking X-rays.  Having done so, the VA examiner wrote that the physical examination and X-rays both indicated that the Veteran's right hip demonstrated no pathology on which a right hip disorder could be diagnosed.  

On a second VA examination of the Veteran's right hip in May 2014, which was performed by a different examiner in accordance with the Veteran's request, the examiner again found no pathology on which a right hip disorder could be diagnosed.   

Therefore, even if the Veteran injured his right hip during service, the evidence indicates that he does not have a current right hip disorder.  As the Veteran does not have a currently diagnosed right hip disorder, service connection for that disorder is precluded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  Therefore, the preponderance of the evidence is against the claim for service connection and it must be denied.  38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. at 518. 

A grant of service connection for a right hip disability due to undiagnosed illness is also not warranted.  In that regard, the evidence of record is negative for any "objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Indeed, as physical examination of the Veteran's right hip was reported as normal during VA examinations in July 2009 and in May 2014, and given that post-service treatment records are negative for any complaints, findings, or diagnosis of the right hip and/or right lower extremity, there is no objective, independently verifiable evidence of the Veteran's claimed right hip symptoms.  

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching the conclusions above, the Board acknowledges that the Veteran, as a lay person, is competent to note what he experiences, including pain and stiffness of his right hip on prolonged sitting, standing, and walking.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the claimed right hip disability, if found to be in existence at any time during the claim, may be capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

Although the Board recognizes that a lay person may competently report subjective complaints of right hip pain and stiffness on prolonged standing, walking, and sitting, the Board looks to the medical evidence of record to determine whether a right hip disability exists.   The Veteran is not competent to diagnose a right hip disability as diagnosis of such is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and specialized testing (e.g., range of motion, x-ray, motor strength, stability, etc.) is required beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Thus, the Board finds that the Veteran's contentions that his right hip pain in service was a manifestation of a current right hip disability are not a valid lay diagnosis.   

In this case, the Board gives more credence to the July 2009 and May 2014 VA examiners' findings as they were based on medical evaluation and testing by a licensed medical provider who has the requisite training, knowledge, and experience to render a diagnosis and medical opinion rather than the Veteran whose contentions pertaining to the claimed right hip disability the Board has found to be not credible.

In conclusion, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a right hip disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a right hip disability, to include as a result of an undiagnosed illness and as secondary to the service-connected bilateral knee disabilities, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


